Motion to assign James D.C. Murray as attorney for the defendant granted, without prejudice to the right of former counsel for the defendant to apply to the court after decision of the appeal for an order fixing their compensation.
Motion for enlargement of time granted and case set down for argument during the last week of the present session.
Motion for amendment of the record on appeal denied; the original papers submitted on the motion by the People for a special jury may be referred to upon the argument of the appeal.